Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification at paragraph 0001:

[0001] This application is a National Stage Application under 35 U.S.C. §371 and claims the benefit of International Application No. PCT/US2016/049324, filed August 29, 2016, which is a continuation-in-part of and claims priority under 35 U.S.C. §120 to co-pending U.S. Patent Application No. 14/837,524, now abandoned,  titled “FLUID HOLDING AND DISPENSING MICRO-FEATURE,” which was filed on August 27, 2015, the entire contents of each of which are hereby incorporated herein by reference for all purposes.





46. A method comprising:
depositing a first liquid with a first soluble substance coating onto a portion of one or more surfaces of a chamber of a fluidic circuit comprising:
(i)    chamber having one or more surfaces that define a volume to receive a 
(ii)    an outlet port located at a position in the chamber that corresponds to the middle region;
injecting a fluid containing particulate matter into the fluidic circuit; diffusing a portion of the first soluble substance deposited onto the portion of one or more surfaces of the chamber into at least a portion of the injected fluid containing particulate matter;
after injecting the fluid containing particulate matter, waiting the at least threshold time period;
dispensing a portion of the fluid containing particulate matter from the middle region of the chamber via the outlet port such that (i) the fluid containing particulate matter flows from the chamber and into the outlet port in a direction that is containing particulate matter dispensed via the outlet port includes  diffused first soluble substance.


the first soluble substance coating comprises a fluorescent dye, and 
at least a portion of the particulate matter dispensed from the outlet port is tagged with the fluorescent dye.

66. The method of claim 65 
the fluid containing particulate matter is whole blood, 
the fluorescent dye comprises a Neutral red dye, and 
a concentration of the Neutral red dye within the first soluble substance coating is sufficient to fluorescently tag eosinophils within the portion of the whole blood that is dispensed from the outlet port.

70.   The    method    of claim    46,    wherein the first soluble substance coating comprises a dried reagent and a carrier fluid, wherein the carrier fluid evaporates from at least a portion of the one or more surfaces of the chamber before the fluid containing particulate matter is received into the chamber.

71.    The method of claim 46, wherein the first soluble substance coating is on an entirety of each of the one or more surfaces 

the one or more surfaces comprises three surfaces that do not include the outlet port and the first soluble substance coating is each of the three 

73.  The method of claim 72, wherein the portions of the three of the are in , which contains a concentration of particulate matter a first threshold concentration of the particulate matter and a second threshold concentration of the particulate matter.

74.  The method of claim 46, wherein the fluidic circuit further comprises:
multiple lysing channel structures coupled to each other to pass the injected fluid containing particulate matter in sequence between the multiple lysing channel structures;
a second soluble substance coating on at least a portion of  injected fluid is received into the multiple lysing channel structures, diffuses into a portion of the injected fluid received into the multiple lysing channel structures; and
a test chamber configured to receive the injected fluid containing particulate matter from the multiple lysing channel structures.

76.  The method of claim 74, wherein the fluid containing particulate matter that is received into the chamber and the fluid containing particulate matter that is received into the multiple lysing channel structures are different portions of a same fluid sample.

78.  The method of claim 74, wherein each of the multiple lysing channel structures comprises:
a 
a top portion with two equal length

79.  The method of claim 78, wherein the multiple lysing channel structures are arranged such that:
a first lysing channel structure receives the fluid containing particulate matter at its respective base portion, and
a second lysing channel structure has an end of at its respective base portion coupled to receive the fluid containing particulate matter from the top portion of the backbone of the first lysing channel structure 

Allowable Subject Matter
Claims 46 and 65-79 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor fairly suggest A method comprising: depositing a first liquid with a first soluble substance coating onto a portion of one or more surfaces of a chamber of a fluidic circuit comprising: (i)    chamber having one or more surfaces that define a volume to receive a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Foster; John S. et al.; Stiene; Matthias et al.; Alburty; David S. et al.; Wakabayashi; Akira et al.; Nagaoka; Yoshihiro et al.; Burshteyn, Alexander et al.; Petersen, Kurt E. et al.; Quake, Stephen R. et al.; McPeak; Daniel R. et al.; Yuan; Bob et al.; Sogaro; Alberto C.; Hawkins; Kenneth R. et al.; Kath; Gary S. et al.; Wilding; Peter et al. disclose devices and/or methods for diffusing, mixing, and or transporting materials.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798